DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to communication:  response to original application filed on 12/04/2019.
Claims 1-20 are currently pending in this application.  
No IDS has been filed for this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US Patent Application Publication 2013/0219452 (hereinafter Liu), in view of Asano et al. US Patent Application Publication 2011/0185196 (hereinafter Asano). 
As per claim 1, Liu teaches a method of protecting confidential information, the method comprising: determining whether there is an abnormality in a storage device in which confidential information is stored (abstract; Figure 3, Figure 4, and throughout with monitoring leakage of information in SoC Chip; storage device includes the SoC and bus) [for transferring electric power from a charging station to the EV is stored] (); and transmitting a message warning a risk of leaking of the confidential information when it is determined that there is the abnormality in the storage device (abstract, paragraph 7, Figure 3, and throughout with triggering alert with abnormal behavior); wherein the determining whether there is an abrnomality in the storage device includes sensing a physical property change of the storage device or verifying unique information of the storage device (abstract, Figure 3, paragraph 72, and throughout with comparing expected configuration with measured configuration).
 	Although Liu does not explicitly teach wherein the information is stored in an electric vehicle or the storage device is for storing confidential information for transferring electric power from a charging station to the EV, such limitations would have been obvious.  Utilizing a storage device in an electric vehicle and the information being used for a charging station are merely limitations of intended use and also include non-functional descriptive material.  Even if such limitations are patentable, such limitatiosn would have been obvious.  For example, it would have been obvious to one of ordinary skill in the art to prevent leakage of any type of confidential information, such as for transferring electric power, as such information is sensitive 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu with Asano.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security  by efficiently managing an appliance whose power is to be managed (paragraphs 7 and 8 of Asano). 

	As per claim 2, the Liu combination teaches wherein the confidential information includes at least one of information on the V, user information authentication information, payment information, an encryption key and a certificate for mutual authentication and payment between the EV and the charging station (Liu paragraph 4 wherein SOC may store key information user information, authentication information, etc; also see Asano paragraph 890 with payment information).
	Claim 9 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 10 is rejected using the same basis of arguments used to reject claim 2 above.

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied above, and further in view of Park et al. US Patent Application Publication 2014/0157004 (hereinafter Park).
As per claim 3, the Liu combination teaches does not explicitly teach wherein the determining whether there is an abnormality in the storage device, a change in a physical property of an enclosure of the storage device due to removal or damage of the enclosure of the storage device is sensed.  However, this would have been obvious.  For example, see Park (Figure 3,  paragraph 59-62 with detecting physical manipulation of the storage device and protecting data in response)
	At the time the invention was filed it would have been obvious to one of ordinary skill in the art to combine the teachings of the Liu combination with Park.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by preventing the leakage of information (paragraph 14 of Park)
Claim 11 is rejected using the same basis of arguments used to reject claim 3 above.

Claim 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied above, and further in view of Simmons US patent No. 4,711,368 (hereinafter Simmons).

	As per claim 4, the Liu combination does not explicitly teach wherein the physical property includes an insulation resitance of an enclosure of the storage device.  However, utilizing insulation resistance in regards to physical tampering is well known in the art.  For example, see Simmons (Claim 1, with measuring insulation resistance to determine tampering).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Liu combination with Simmons.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by providing tamper-proof packaging (col. 1 lines 47-51).

Claim 12 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 13 is rejected using the same basis of arguments used to reject claim 5 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied above, and further in view of Bray US Patent No. 8,812,860 (hereinafter Bray).

As per claim 6, the Liu combination does not explicitly teach wherein determining whether there is an abnormality in the storage device further includes verifying real time clock information of the storage device.  However, utilizing RTC for verification is notoriously well known in the art.  For example, see Bray (col. 5 line 28-45 with utilizing RTC for verification for storage access).
	At the time the invention as filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Liu combination with Bray.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by protecting and managing access to stored data on storage devices (col. 1 lines 20-27).
Claim 14 is rejected using the same basis of arguments used to reject claim 6 above.


Claims 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied above, and further in view of Kim et al. US Patent Application Publication 2018/0001776 (hereinafter Kim).
	As per claim 8, Liu as modified does not explicitly teach wherein the storage device is an electric vehicle communication controller embedded in the EV.  This would have been obvious.  Asano already teaches communicating with EV (paragraph 185-188 and also protecting information in such communications (paragraph 890).  It would have been obvious that the communication channel would ahvea been via an electric vehicle communication controller. However, for a further showing of EVCC in EV communications, see Kim (paragraph 12, 98, 123 and throughout wherein EVCC are used to communicate with EV).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu with Kim.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more convenience and security when charging vehicles (paragraph 29 of Kim). 
Claim 16 is rejected using the same basis of arguments used to reject claim 8 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 1 and 8 above.  See Asano paragraph 185 with a battery of the electric vehicle.
Claim 18 is rejected using the same basis of arguments used to reject claim 2 above.
As per claim 19, it would have been obvious wherein the storage device is an integrated module with the evcc (Liu throughout the reference teaches an SOC ship which holds security storage, as seen in paragraph 4; paragraph 4 teaches that SOC chips are widely applied in .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied above, and further in view of Simmons US patent No. 4,711,368 (hereinafter Simmons).

	As per claim 20, the Liu combination does not explicitly teach wherein the physical property includes an insulation resitance of an enclosure of the storage device.  However, utilizing insulation resistance in regards to physical tampering is well known in the art.  For example, see Simmons (Claim 1, with measuring insulation resistance to determine tampering).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Liu combination with Simmons.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by providing tamper-proof packaging (col. 1 lines 47-51).

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art above teaches many elements of the claimed limitations, the specific limitations, as a whole, would not have been obvious over the prior art of record.  For example, .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495